Order entered December 10, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00817-CR

                             VERNON ALLEN HULME, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81996-2014

                                             ORDER
       The Court REINSTATES the appeal.

       On October 27, 2015, we ordered the trial court to prepare a certification of appellant’s

right to appeal that accurately reflects the trial court proceedings and to make findings regarding

why appellant’s brief had not been filed. We have not received the completed certification or the

findings. However, on December 9, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the October

27, 2015 order to the extent it requires findings on the brief.

       We note that appellant was convicted of multiple counts of indecency with a child.

Appellant’s brief identifies the complaining witness by her full name.           Accordingly, we

STRIKE the appellant’s brief tendered on December 9, 2015. We ORDER appellant to file,
within TEN DAYS of the date of this order, an amended brief that identifies the complaining

witness by her initials only.

       We DENY as moot the December 9, 2015 extension motion.

       We ORDER the trial court to prepare and file with this Court, within TEN DAYS of the

date of this order, a completed certification of appellant’s right to appeal that accurately reflects

the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court, and to counsel for all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE